CORRECTED NOTICE OF ALLOWABILITY
This corrected notice of allowability includes amendments that would overcome 112 2nd paragraph issues to dependent claims 6 and 12.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Weatherly on October 21, 2021.

The application has been amended as follows: 

Claim 6. The system of claim 1, wherein said desiccant is a desiccant chosen from aluminum oxide, aluminum hydroxide, activated alumina, silica, silica gel, indicating silica gel, silica dioxide, charcoal, activated charcoal, activated carbon, calcium sulfate, calcium chloride, calcium oxide, magnesium aluminum silicate, clay, montmorillonite clay, and molecular sieves

Claim 12. The system of claim 1, wherein said compressed gas is chosen from air, natural gas, , alkanes, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772